EXHIBIT 99.1 Press Release Las Vegas Sands Reports Strong Quarterly Results For the quarter ended June 30, 2013 compared to the quarter ended June 30, 2012: — Net Revenue Increased 25.6% to $3.24 Billion — Consolidated Hold-Adjusted, Adjusted Property EBITDA Increased 29.0% to $1.17 Billion (Consolidated Adjusted Property EBITDA Increased 31.0% to $1.11 Billion) — Strong Gaming Volumes in Macao Drove Hold-Adjusted, Adjusted Property EBITDA (and Adjusted Property EBITDA) Up 53.2% to Record $657.2 Million — Hold-Adjusted, Adjusted Net Income Rose 42.1% to $597.6 Million (GAAP Net Income Attributable to Las Vegas Sands Increased 120.2% to $529.8 Million) — Hold-Adjusted, Adjusted Earnings per Diluted Share Increased 41.2% to $0.72 (GAAP Earnings per Diluted Share Increased 120.7% to $0.64) — The Company Paid a Recurring Quarterly Dividend of $0.35 per share, an Increase of 40% over the Second Quarter of 2012 — On June 5, 2013, the Company’s Board of Directors Authorized a $2.0 Billion Stock Repurchase Program Under Which the Company Repurchased $46.5 Million of Stock During the Quarter Las Vegas, NV (July 24, 2013)—Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended June 30, 2013. Second Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased to report outstanding quarterly financial results that reflect strong growth in revenue, cash flow and earnings per share, as well as the focused and consistent execution of our global growth strategy.Continued execution of that strategy will extend our position as the global leader in Integrated Resort development and operation. “In Macao, we delivered record financial results, with strong growth and operating momentum reflected in every segment of our business. We welcomed more than fourteen million visitors to our Cotai Strip properties during the quarter, and delivered a record $657.2 million of adjusted property EBITDA from our Macao property portfolio. We remain confident that our market-leading Cotai Strip properties will meaningfully enhance the appeal of Macao and the Cotai Strip to business and leisure travelers and provide an outstanding platform for growth in the years ahead.” The company also delivered strong financial results in Singapore, with meaningful growth in gaming and non-gaming revenues contributing to a strong financial performance.Rolling Chip volume increased 24.9% to reach $14.37 billion, while hold-adjusted, adjusted property EBITDA increased 5.9% to reach $396.2 million. Mr. Adelson added, “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy.” The company paid a recurring quarterly dividend of $0.35 per common share during the quarter, an increase of 40% compared to the first quarter of 2012.In addition, the company’s board of directors authorized on June 5, 2013, a $2.0 billion stock repurchase program.The stock repurchase program will complement the company’s recurring dividend program and will provide another avenue for the return of capital to shareholders.The company repurchased approximately $46.5 million of common stock (883,046 shares at a weighted average price of $52.71) during the quarter ended June 30, 2013. The company also announced that its next recurring quarterly dividend of $0.35 per common share will be paid to Las Vegas Sands shareholders on September 30, 2013 to shareholders of record as of September 20, 2013. Company-Wide Operating Results Net revenue for the second quarter of 2013 increased 25.6% to reach $3.24 billion, compared to $2.58 billion in the second quarter of 2012. Consolidated adjusted property EBITDA increased 31.0% to reach $1.11 billion in the second quarter of 2013, compared to $844.7 million in the year-ago quarter.On a hold-adjusted basis, adjusted property EBITDA increased 29.0% to reach $1.17 billion in the second quarter of 2013, compared to $907.4 million in the second quarter of 2012. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the second quarter of 2013 increased 96.3% to $780.6 million, compared to $397.7 million in the second quarter of 2012.The increase in operating income was principally due to stronger operating results in Macao including the contribution from Sands Cotai Central, which opened its first phase in April of 2012.The second quarter of 2012 was negatively impacted by a non-cash impairment loss of $100.7 million related to parcels 7 and 8 in Macao. On a GAAP basis, net income attributable to Las Vegas Sands in the second quarter of 2013 increased 120.2% to $529.8 million, compared to $240.6 million in the second quarter of 2012, while diluted earnings per share in the second quarter of 2013 increased 120.7% to $0.64, compared to $0.29 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. Adjusted net income (see Note 1) increased to $540.6 million, or $0.65 per diluted share, compared to $365.3 million, or $0.44 per diluted share, in the second quarter of 2012. The increase in adjusted net income was driven by the higher net income attributable to Las Vegas Sands described above. 2 Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 39.9% to $2.07 billion in the second quarter of 2013, compared to $1.48 billion in the second quarter of 2012. Adjusted property EBITDA for Sands China Ltd. increased 54.8% to $654.8 million in the second quarter of 2013, compared to $422.9 million in the second quarter of 2012. Net income for Sands China Ltd. increased 203.8% to $487.6 million in the second quarter of 2013, compared to $160.5 million in the second quarter of 2012. The Venetian Macao Second Quarter Operating Results The Venetian Macao continued to enjoy strong visitation and financial performance. The property delivered record adjusted property EBITDA of $360.9 million, an increase of 57.5% compared to the second quarter of 2012. Operating results were positively impacted by higher than expected Rolling Chip win percentage of 3.41%, compared to 2.68% in the second quarter of 2012.Adjusted property EBITDA margin increased to 40.3% in the second quarter of 2013 from 35.3% in the year-ago quarter.Non-Rolling Chip drop increased 56.1% to reach a property record $1.59 billion for the quarter with Non-Rolling Chip win percentage of 28.2%.Rolling Chip volume during the quarter increased 6.1% to reach $11.84 billion.Slot handle was $1.15 billion, consistent with the quarter one year ago.Mall revenues increased 17.9% during the quarter to reach $37.5 million. The following table summarizes the key operating results for The Venetian Macao for the second quarter of 2013 compared to the second quarter of 2012: Three Months Ended The Venetian Macao Operations June 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 42.6% Rooms 2.4% Food and Beverage 4.2% Mall 17.9% Convention, Retail and Other 25.2% Less - Promotional Allowances ) ) ) -18.5% Net Revenues $ $ $ 37.8% Adjusted Property EBITDA $ $ $ 57.5% EBITDA Margin % 40.3% 35.3% 5.0 pts Operating Income $ $ $ 69.9% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 6.1% Rolling Chip Win %(1) 3.41% 2.68% 0.73 pts Non-Rolling Chip Drop $ $ $ 56.1% Non-Rolling Chip Win % 28.2% 30.6% -2.4 pts Slot Handle $ $ $ 0.1% Slot Hold % 5.6% 5.2% 0.4 pts Hotel Statistics Occupancy % 87.4% 86.7% 0.7 pts Average Daily Rate (ADR) $ $ $
